DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Applicant's election with traverse of Group II, claims 6-15 and the species B of Fig. 3A, 6 and 9 in the reply filed on June 07, 2021 are acknowledged.  The traversal is on the ground(s) that the search for the entire application could be performed without serious burden and that the Species (A) and (B) are similar because the cleaning element 302 (which is a roller including a rotating surface 310 shown in Fig.3A, [0028]) is similar to the cleaning element 202 (which includes a cleaning surface 208 which is a planar rectangular element, applicant’s specification, para [0024]). Clearly, the Species (A) and (B) are not similar as argued, therefore, the arguments are not found persuasive because applicant fails to show that the inventions are not patentably distinct, and did not distinctly and specifically point out the supposed errors in the restriction 
The requirement is still deemed proper and is therefore made FINAL.
Also, it is noted that claim 11 which recites an endless belt read on the species C of Figs.5 and 7.  
Accordingly, claims 1-5 and 11 are withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention and non-elected species.  
Specification

 This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The abstract of the disclosure is objected to because it is not on a separate sheet.  Correction is required.  See MPEP § 608.01(b).Page 2 of 8CLEANING ELEMENTS FOR PRINT APPARATUS Application No. 16/605,095 Response dated July 21, 2021 Reply to Restriction/Election dated May 21, 2021 a cleaning element having a cleaning surface; a motor to drive the cleaning surface; a mounting element to mount the cleaning element such that the cleaning surface is drivable with a component of motion which is orthogonal to the motion of a surface of a print apparatus component to be cleaned; and a controller to vary a relative velocity of the cleaning surface and the surface of the print apparatus component.  
Claim Rejections - 35 U.S.C. § 103
		
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 6, 7, 9, 10, 12-13 and 15 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Robert et al. (US 2015/0090142 A1) in view of Marquez et al. (US 5,943,956).
With respect to claims 6, 7, 9, 12, 13, 15, Robert et al.  (Fig.5) teaches a print apparatus 100 having a cylinder i.e., a drum 60, a print apparatus component cleaning apparatus 10 
Robert et al. does not teach the controller to vary a relative velocity of the cleaning surface and the surface of the print apparatus component.  
However the use of a controller to vary a relative velocity of a cleaning surface and the surface of other surface or the surface of the print apparatus component is conventional. For example, Marquez et al. teaches a print apparatus having a cleaning element 17, a motor 63 (Fig.6) to drive the cleaning surface 37 of the cleaning element and a controller 73 which controls the speed and direction of the motor (col.5, lines 17-23)so as to vary a relative velocity of the cleaning surface 37 of the cleaning element and the surface of the print apparatus component 3 (Figs. 1, 3, 4, the paragraph bridging cols. 1 and 2 and the paragraph bridging cols. 5 and 6).
In view of the teaching of Marquez et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the print apparatus of Robert et al. by substituting the controller which varies a relative velocity of the cleaning surface as taught by Marquez et al. in place of the controller of Robert et al. for more effective cleaning the surface of print apparatus component such as printing cylinder or a drum since the cleaning element which is orthogonal moved relative to the surface of the print apparatus component creates multiple cleaning directions or motions  that different than the surface motion of the print apparatus.
.
Claim 8 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Robert et al. in view of Marquez et al. as applied to claims 6 and 7 above, and further in view of Cyr et al. (US 2011/0277652 A1)
Robert et al. as modified by Marquez et al. teaches a print apparatus having the structures as recited.  See the explanation of Robert et al. and Marquez et al. above. 
Robert et al. as modified by Marquez et al. does not teach the cleaning element which comprises a sponge cylinder.  
However, the use of a cleaning element including a sponge cylinder is conventional. For example, Cyr et al. (Fig.1) teaches a print apparatus 1 having a cleaning element 100 which comprises a cleaning roller 110 which is a sponge cylinder ([0031]) for cleaning a surface of a print media. 
In view of the teaching of Cyr et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the print apparatus of Robert et al. as modified by Marquez et al. by substituting a sponge cylinder for cleaning as taught by Cyr et al. in place of the cleaning element Robert et al. as modified by Marquez et al. for the advantage of providing separate cleaning cylinder giving the user a choice of a cleaning system to clean a surface of a drum according to the material of the drum and application preference.  

	Allowable Subject Matter

As presently advised it appears that claim 14 avoids the prior art but are objected to as depending from the rejected claim.  This claim would be allowable if rewritten in independent form and to include all of the limitations of the base claim.

Claim 14 recites, inter alia, that the cleaning element comprises a cleaning cylinder mounted on a cylinder axle, wherein the drum axle and the cylinder axle are nonparallel. 
Conclusion
     	
         	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iijma et al. and Lee et al. disclose art in a print apparatus having a cleaning element, a motor and a controller to vary a relative velocity of a cleaning surface  and the surface to the print apparatus component. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853